DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2,4-6,8-10 and 12-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The 35 U.S.C. 112(b) rejection was removed due to canceling of claims.
The 35 U.S.C. 101 rejection was removed due to amendments which provide an improvement to computer functionality as outlined in the claim, which results in fewer computations and less data to be moved, as well as the combination of the implementing computer and the second computer (i.e. target hardware platform).
The prior art rejections were removed due to amendments which failed to disclose, in combination, the reordering of a pattern of operations including a reshape operation into a new pattern of operations which has at least one reshape operation that returns a smaller tensor and requires less data to be moved to satisfy alignment requirements.  The closest art was an unreasonable combination of Fowers et al. (hereinafter Fowers), U.S. Patent Application Publication 20180341486, in view of Brand, U.S. Patent Application Publication 2006/0001673, further in view of DeepLizard, ArgMax and Reduction Ops - Tensors for Deep Learning with PyTorch, further in view of Cho et al. (hereinafter Cho), An FPGA Based SMID Processor with a Vector Memory Unit, further in view of Bruestle et al. (hereinafter Bruestle), U.S. Patent Application Publication 2018/0107456.  No reasonable combination of references was found which disclosed all the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./           Examiner, Art Unit 2123                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129